KevinDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 11, 2020 has been entered. Claims 1-3 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed September 11, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation “to an opposite side of a protruding direction” in line 34. It is unclear what the “opposite side” is referring to since a direction doesn’t have a side. For the sake of examination, the limitation will be interpreted as reciting “in an opposite direction of a protruding direction”.
Claims 2-3 are rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Popov (US 2009/0131872) in view of Erskine (US 5676658).
Regarding claim 1, Popov discloses a medical needle (300, Fig 16), comprising: a needle portion (307 and 308, Fig 16) including a needle tip (308, Fig 16) at a head thereof; a case (318, 319, and 350, Fig 16) configured to be capable of exposing the needle portion from a head thereof (See Fig 16) 5and of housing the needle portion (See Fig 19); a movement mechanism (306, 312, 315, and 339, Fig 16) including an elastic member (312, Fig 16) that moves the needle portion from a first position (See Fig 16) 
    PNG
    media_image1.png
    657
    198
    media_image1.png
    Greyscale
control portion engages with the second engagement portion and the curved portion contacts with the case (Para 0058, lines 27-30 –Popov)(Col 6, lines 5-8 –Erskine)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement mechanism disclosed by Popov to include the curved portion taught by Erskine in order to have a medical needle that can provide cushion to the movement mechanism when it is forced against the wall of the case (Col 6, lines 5-8).



    PNG
    media_image2.png
    252
    818
    media_image2.png
    Greyscale


Regarding claim 2, the modified invention of Popov and Erskine discloses the elastic member (312, Fig 16–Popov) includes a spring (Para 0058, lines 11-15–Popov).
Regarding claim 3, the modified invention of Popov and Erskine discloses when the engagement of the first engagement portion (335, Fig 17–Popov) with the protrusion (315, Fig 16–Popov) 5is released, the needle portion (307 and 308, Fig 16–Popov) is moved from the first position to the second position by the elastic member (313, Fig 16 –Popov) (Para 0058–Popov).
Response to Arguments
Applicant's arguments regarding Erskine not teaching the amended limitations have been fully considered but they are not persuasive. As stated in the rejection, one end of the curved portion 80 disclosed in Erskine is attached to the movement mechanism 321 and the other end is free, thus it is hanging. Since the curved portion has a taper and slopes in a direction opposite the protruding direction (direction of protrusion 350 and also the direction of protrusion 315 in Popov), it hangs in said opposite direction. While the shapes of the claimed curved portion and the curved portion of Erskine may be different, the claim language does not adequately reflect that. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTARIUS S DANIEL/Examiner, Art Unit 3783       
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783